Citation Nr: 0512068	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-19 958	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

(The issue of whether inclusion of the veteran's spouse's 
income in the computation of his income for non-service-
connected pension purposes and the resulting denial of 
pension benefits was proper is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION


The veteran had active service from January 1954 to December 
1955. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which declined to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder for lack of new and material 
evidence.  Service connection was also denied for a heart 
disorder.  In December 1998, the Board remanded this appeal 
to the RO.  The Board issued a decision in November 1999 
confirming the denial of the veteran's claims.  

The  veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion to Remand the claims in November 2000 for the 
purpose of applying recently enacted legislation.  That 
motion was granted by the Court in an order issued in 
December 2000.  In July 2001, the Board remanded the issues 
to the RO for consideration of that newly enacted law and to 
accomplish specific development of evidence.  The Board again 
remanded the case in August 2003 to have the RO consider 
additional evidence submitted by the veteran without a 
waiver.  


FINDING OF FACT

On November 26, 2004, the Board was notified by the veteran's 
attorney that the veteran died on November [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


